Citation Nr: 1038661	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-32 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a sinus disorder.  



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to December 
1974 and from February 1978 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the above claim.

In December 2007, the Veteran stated that he wanted Vietnam 
Veterans of America (VVA) as his representative.  By letter dated 
November 2008, the RO provided the Veteran with a list of 
veterans service organizations (VSO) and told him that to contact 
a particular VSO, he should consult his local telephone book.  In 
a letter dated in January 2009, the RO notified that Veteran that 
they had no record of him appointing a service organization to 
represent him.  He was told that he could contact the RO for a 
listing of service organizations.  Finally, in July 2009 the RO 
notified the Veteran that his case had been transferred to the 
Board and that he had 90 days to appoint a representative to 
represent him.  The Veteran has not appointed a representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that the Veteran is afforded every possible 
consideration.

During service, the Veteran was seen in 1984 and 1986 for sinus 
complaints.  Post-service, the Veteran's VA and private treatment 
records indicate that he has been diagnosed with chronic polypoid 
maxillary sinusitis, bilateral maxillary sinusitis, bilateral 
nasal polyps, maxillary sinus retention cysts, and allergic 
rhinitis; has received treatment for sinus pain, nosebleeds, 
turbinate laceration, and turbinate irritation; and has undergone 
surgery to clean his nasal polyps. 

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the claimed disability may be 
associated with the established event, injury or disease in 
service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be associated 
with the Veteran's active military service.  Duenas v. Principi, 
18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 
418 (2006).

Accordingly, the Board finds that the Veteran should be afforded 
a VA examination to determine if any of the post-service 
diagnoses are etiologically related to service to include his 
inservice sinus complaints.   Any available VA treatment records 
should also be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain the 
Veteran's treatment record for sinusitis 
from the San Juan VA Medical Center, dated 
from 1987 to 1993 and from December 2008 to 
present.

2.  Thereafter, schedule the Veteran for a 
VA sinus examination.  Any indicated tests 
should be accomplished.  The examiner 
should review the claims folder in 
conjunction with the examination.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current sinus disorder (i.e., 
chronic polypoid maxillary sinusitis, 
bilateral maxillary sinusitis, bilateral 
nasal polyps, maxillary sinus retention 
cysts, allergic rhinitis, etc.) had its 
clinical onset during service or is related 
to any in-service disease, event, or injury 
to include in-service sinus complaints.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

4.  Finally, readjudicate the claim on appeal in 
light of all of the evidence of record.  If the 
issue remains denied, the Veteran should be 
provided with a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

